DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1-15 are pending.

Priority
3.	No Priority under 35 U.S.C. § 119(a)-(d) or (f) has been claimed.

Claim Rejections - 35 USC § 101
4.	No rejections under 35 U.S.C. 101 are deemed warranted.

Claim Rejections - 35 USC § 112
5.	No rejections under 35 U.S.C. 112 are deemed warranted.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance: Applicant’s application in juxtaposition with the February 22, 2022 amendment and REMARKS has been reviewed.  Subsequently, claims 1-15 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1-15 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Applicant’s Information Disclosure Statements (IDS) submitted February 22, 2022 has been reviewed.  Note the attached IDS.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789